

115 HR 5980 IH: Coordinated Overdose and Drug Epidemic Response to the Emergency Declaration Act
U.S. House of Representatives
2018-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5980IN THE HOUSE OF REPRESENTATIVESMay 25, 2018Mr. Rothfus introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo authorize, develop, and implement a coordinated tracking system of federally-funded initiatives
			 and grant programs for substance abuse treatment, prevention, and
			 enforcement, and for other purposes.
	
 1.Short titleThis Act may be cited as the Coordinated Overdose and Drug Epidemic Response to the Emergency Declaration Act or the CODE RED Act. 2.Authorization, Development, and Implementation of a Coordinated Tracking System (a)EstablishmentThe Director, shall establish a coordinated tracking system of federally-funded initiatives and grant programs which shall—
 (1)be the central repository of all relevant grants; (2)identify duplication, overlap, or gaps in funding to provide increased accountability of federally-funded grants for substance abuse treatment, prevention, and enforcement;
 (3)identify impediments that applicants currently have in the grant application process with applicable agencies; and
 (4)be developed and maintained by the Office with the support of designated National Drug Control Program Agencies, and any other agency determined by the Director.
 (b)Performance metricsThe Director shall identify metrics and achievable goals for grant recipients in furtherance of the Strategy. Such metrics should be used to measure how effective each federally-funded initiative is in achieving the objectives of the Strategy and to enable comparisons of federally-funded initiatives to identify those that are the most cost effective.
 (c)Grant Application StandardizationThe Director, in consultation with the head of each National Drug Control Program Agency, shall develop a plan for coordinating and standardizing drug control grant application processes and develop a joint application to be used by all National Drug Control Program Agencies to reduce the administrative burden and improve oversight of Federal funds.
 (d)Central portalThe Director shall maintain on the public, electronic portal of the Office a list all drug control grant award opportunities available in a central location. The head of each National Drug Control Program Agency shall provide a complete list of all drug control program grant award opportunities to the Director and annually update such list.
 (e)Report to CongressNot later than 180 days after the date of the enactment of this Act, the Director shall submit to Congress a report on progress under this section and the feasibility of block grants of Federal funding to States.
 (f)DefinitionsIn this section: (1)AgencyThe term agency has the meaning given the term executive agency in section 102 of title 31, United States Code.
 (2)Demand reductionThe term demand reduction means any activity conducted by a National Drug Control Program Agency, other than an enforcement activity, that is intended to reduce or prevent the use of drugs or support or provide treatment and recovery efforts, including—
 (A)education about the dangers of illicit drug use; (B)services, programs, or strategies to prevent substance use disorder, including evidence-based education campaigns, community-based prevention programs, opioid diversion, collection and disposal of unused prescription drugs, and services to at-risk populations to prevent or delay initial use of an illicit substance;
 (C)substance use disorder treatment; (D)illicit drug use research;
 (E)drug-free workplace programs; (F)drug testing, including the testing of employees;
 (G)interventions for illicit drug use and dependence; (H)expanding availability of access to health care services for the treatment of substance use disorders;
 (I)international drug control coordination and cooperation with respect to activities described in this paragraph;
 (J)pre- and post-arrest criminal justice interventions such as diversion programs, drug courts, and the provision of evidence-based treatment to individuals with substance use disorders who are arrested or under some form of criminal justice supervision, including medication assisted treatment;
 (K)other coordinated and joint initiatives among Federal, State, local, and Tribal agencies to promote comprehensive drug control strategies designed to reduce the demand for, and the availability of, illegal drugs;
 (L)international illicit drug use education, prevention, treatment, recovery, research, rehabilitation activities, and interventions for illicit drug use and dependence; and
 (M)research related to any of the activities described in this paragraph. (3)DirectorThe term Director means the Director of the Office of National Drug Control Policy.
 (4)Drug controlThe term drug control means any activity conducted by a National Drug Control Program Agency involving supply reduction or demand reduction.
 (5)Illicit drug use; illicit drugs; illegal drugsThe terms illicit drug use, illicit drugs, and illegal drugs include the illegal or illicit use of prescription drugs. (6)National Drug Control Program AgencyThe term National Drug Control Program Agency means any agency (or bureau, office, independent agency, board, division, commission, subdivision, unit, or other component thereof) that is responsible for implementing any aspect of the National Drug Control Strategy, including any agency that receives Federal funds to implement any aspect of the National Drug Control Strategy, but does not include any agency that receives funds for drug control activity solely under the National Intelligence Program or the Military Intelligence Program.
 (7)OfficeThe term Office means the Office of National Drug Control Policy. (8)StrategyThe term Strategy means the National Drug Control Program Strategy.
 (9)Supply reductionThe term supply reduction means any activity or program conducted by a National Drug Control Program Agency that is intended to reduce the availability or use of illegal drugs in the United States or abroad, including—
 (A)law enforcement outside the United States; (B)domestic law enforcement;
 (C)source country programs, including economic development programs primarily intended to reduce the production or trafficking of illicit drugs;
 (D)activities to control international trafficking in, and availability of, illegal drugs, including— (i)accurate assessment and monitoring of international drug production and interdiction programs and policies; and
 (ii)coordination and promotion of compliance with international treaties relating to the production, transportation, or interdiction of illegal drugs;
 (E)activities to conduct and promote international law enforcement programs and policies to reduce the supply of drugs;
 (F)activities to facilitate and enhance the sharing of domestic and foreign intelligence information among National Drug Control Program Agencies, relating to the production and trafficking of drugs in the United States and in foreign countries;
 (G)activities to prevent the diversion of drugs for their illicit use; and (H)research related to any of the activities described in this paragraph.
					